Execution Copy

REGISTRATION RIGHTS AGREEMENT

                         This Registration Rights Agreement (this "Agreement")
is made and entered into as of July 5, 2007, by and among MIV Therapeutics,
Inc., a Nevada corporation (the "Company"), and the several purchasers signatory
hereto (each a "Purchaser" and collectively, the "Purchasers").

                         This Agreement is made pursuant to the Securities
Purchase Agreement, dated as of the date hereof between the Company and each
Purchaser (the "Purchase Agreement").

                         NOW, THEREFORE, IN CONSIDERATION of the mutual
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Purchasers agree as follows:

            1.        Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Purchase Agreement shall have the
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the following meanings:

                         "Advice" shall have the meaning set forth in Section
6(f).

                         "Affiliate" means, with respect to any person, any
other person which directly or indirectly controls, is controlled by, or is
under common control with, such person.

                         "Business Day" means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.

                         "Closing" has the meaning set forth in the Purchase
Agreement.

                         "Closing Date" has the meaning set forth in the
Purchase Agreement.

                         "Commission" means the Securities and Exchange
Commission.

                         "Common Stock" means the common stock of the Company,
par value $0.001 per share, and any securities into which such common stock may
hereinafter be reclassified.

                         "Effective Date" means the date that the Registration
Statement filed pursuant to Section 2(a) is first declared effective by the
Commission.

                         "Effectiveness Deadline" means, with respect to the
Registration Statement required to be filed to cover the resale by the Holders
of the Registrable Securities, the earlier of: (i) the 90th calendar day
following the Closing Date; provided, that, if the Commission reviews and has
written comments to the filed Registration Statement, then the Effectiveness
Deadline under this clause (i) shall be the 120th calendar day following the
Closing Date, and (ii) the fifth (5th) Trading Day following the date on which
the Company is notified by the Commission that the Registration Statement will
not be reviewed or is no longer subject to further review and comments and the
effectiveness of the Registration Statement may be accelerated; provided,
however, that if the Effectiveness Deadline falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Effectiveness Deadline shall
be extended to the next Business Day on which the Commission is open for
business.



--------------------------------------------------------------------------------



                         

"Effectiveness Period" shall have the meaning set forth in Section 2(b).



                         "Event" shall have the meaning set forth in Section
2(c).

                         "Event Date" shall have the meaning set forth in
Section 2(c).

                         "Exchange Act" means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

                         "Filing Deadline" means, with respect to the
Registration Statement required to be filed pursuant to Section 2(a), the 30th
calendar day following the Closing Date, provided, however, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business.

                         "Holder" or "Holders" means the holder or holders, as
the case may be, from time to time of Registrable Securities.

                         "Indemnified Party" shall have the meaning set forth in
Section 5(c).

                         "Indemnifying Party" shall have the meaning set forth
in Section 5(c).

                         "Losses" shall have the meaning set forth in Section
5(a).

                         "New York Courts" means the state and federal courts
sitting in the City of New York, Borough of Manhattan.

                         "Person" means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

                         "Placement Agent" means BMO Capital Markets Corp. and
any permitted assigns.

                         "Principal Market" means the Trading Market on which
the Common Stock is primarily listed on and quoted for trading, which, as of the
Closing Date, shall be the OTC Bulletin Board.

                         "Proceeding" means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                         "Prospectus" means the prospectus included in a
Registration Statement (including, without limitation, a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

                         "Register," "registered" and "registration" refer to a
registration made by preparing and filing a Registration Statement or similar
document in compliance with the Securities Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement or
document.

2



--------------------------------------------------------------------------------



                         "Registrable Securities" means all of (i) the Shares,
(ii) the Warrant Shares issued or issuable upon the exercise of the Warrants,
(iii) any additional shares issuable in connection with any anti-dilution
provisions in the Warrants (without giving effect to any limitations on exercise
set forth in the Warrant) and (iv) any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, that the Holder has completed and
delivered to the Company a Selling Shareholder Questionnaire; and provided,
further, that a Holder's security shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold shall cease to be a Registrable Security); or (B) such security
becoming eligible for sale without volume limitations by the Holder pursuant to
Rule 144(k).

                         "Registration Statements" means any one or more
registration statements of the Company filed under the Securities Act that
covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement (including without limitation the Initial
Registration Statement, the New Registration Statement and any Remainder
Registration Statements), amendments and supplements to such Registration
Statements, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

                         "Rule 144" means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                         "Rule 415" means Rule 415 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                         "Rule 424" means Rule 424 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                         "SEC Guidance" means (i) any publicly-available written
or oral guidance, comments, requirements or requests of the Commission staff and
(ii) the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

                         "Selling Shareholder Questionnaire" means a
questionnaire in the form attached as Annex B hereto, or such other form of
questionnaire as may reasonably be adopted by the Company from time to time.

                         "Shares" means the shares of Common Stock issued or
issuable to the Purchasers pursuant to the Purchase Agreement. The Placement
Agent and/or its designees are also receiving Shares as compensation for
services rendered in connection with the transactions set forth herein, which
Shares shall also constitute "Shares" for all purposes hereunder.

                         "Trading Day" means (i) a day on which the Common Stock
is listed or quoted and traded on its Principal Market (other than the OTC
Bulletin Board), or (ii) if the Common Stock is not listed on a Trading Market
(other than the OTC Bulletin Board), a day on which the Common Stock is traded
in the over-the-counter market, as reported by the OTC Bulletin Board, or (iii)
if the Common Stock is not quoted on any Trading Market, a day on which the
Common Stock is quoted in the over-the-counter market as reported in the "pink
sheets" by Pink Sheets LLC (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

3



--------------------------------------------------------------------------------



                         "Trading Market" means whichever of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board on which
the Common Stock is listed or quoted for trading on the date in question.

                         "Warrants" means the Warrants issued pursuant to the
Purchase Agreement. The Placement Agent and/or its designees are also receiving
placement agent warrants as compensation for services rendered in connection
with the transactions set forth herein, which warrants shall also constitute
"Warrants" for all purposes hereunder.

                         "Warrant Shares" means the shares of Common Stock
issued or issuable upon exercise of the Warrants.

            2.        Registration.

                         (a)        On or prior to the Filing Deadline, the
Company shall prepare and file with the Commission a "Shelf" Registration
Statement covering the resale of all of the Registrable Securities not already
covered by an existing and effective Registration Statement for an offering to
be made on a continuous basis pursuant to Rule 415 or if Rule 415 is not
available for offers and sales of the Registrable Securities by such other means
of distribution of Registrable Securities as the Holders may reasonably specify
(the "Initial Registration Statement"). The Initial Registration Statement shall
be on Form SB-2 (except if the Company is then eligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on such Form S-3) subject to the provisions of Section 2(f) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the "Plan of
Distribution" section attached hereto as Annex A. Notwithstanding the
registration obligations set forth in this subsection (a) and subsections (b)
and (c) of this Section 2, in the event the Commission informs the Company that
all of the Registrable Securities cannot, as a result of the application of Rule
415, be registered for resale on a single registration statement, the Company
agrees to promptly (i) inform each of the holders thereof and use its reasonable
best efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (ii) withdraw the Initial Registration
Statement and file a new registration statement (a "New Registration
Statement"), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form SB-2 or such
other form available to register for resale the Registrable Securities;
provided, however, that prior to filing such amendment or New Registration
Statement, the Company shall be obligated to use its reasonable best efforts to
advocate with the Commission for the registration of all of the Registrable
Securities in accordance with the SEC Guidance, including without limitation,
the Manual of Publicly Available Telephone Interpretations D.29. Notwithstanding
any other provision of this Agreement and subject to the payment of liquidated
damages in Section 2(c), if any SEC Guidance sets forth a limitation of the
number of Registrable Securities permitted to be registered on a particular
Registration Statement (and notwithstanding that the Company used diligent
efforts to advocate with the Commission for the registration of all or a greater
number of Registrable Securities), unless otherwise directed in writing by a
Holder as to its Registrable Securities, the number of Registrable Securities to
be registered on such Registration Statement will first be reduced by all
securities other than Registrable Securities and second by Registrable
Securities represented by holders of Warrant Shares (applied, in the case that
some Warrant Shares may be registered, to the Holders on a pro rata basis based
on the total number of unregistered Warrant Shares held by such Holders) and
third by Registrable Securities represented by Shares (applied, in the case that
some Shares may be registered, to the Holders on a pro rata basis based on the
total number of unregistered Shares held by such Holders). In the event the
Company amends the Initial Registration Statement or files a New Registration
Statement, as the case may be, under clauses (i) or (ii) above, the Company will
use its reasonable best efforts to file with the Commission, as promptly as
allowed by Commission or staff guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form SB-2 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the "Remainder
Registration Statements").

4



--------------------------------------------------------------------------------



                         (b)        The Company shall use its reasonable best
efforts to cause each Registration Statement to be declared effective by the
Commission as soon as practicable and, with respect to the Initial Registration
Statement or the New Registration Statement, as applicable, no later than the
Effectiveness Deadline (including filing with the Commission a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act within five (5) Business Days after the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be "reviewed," or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated)
and shall use its reasonable best efforts to keep each Registration Statement
continuously effective under the Securities Act until the earlier of (i) such
time as all of the Registrable Securities covered by such Registration Statement
have been publicly sold by the Holders, or (ii) the date that all Registrable
Securities covered by such Registration Statement may be sold by non-affiliates
without volume restrictions pursuant to Rule 144(k) as determined by counsel to
the Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Holders (the
"Effectiveness Period"). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading. Each Registration
Statement shall also cover, to the extent allowable under the Securities Act and
the rules promulgated thereunder (including Rule 416), such indeterminate number
of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable Securities.
The Company shall telephonically request effectiveness of a Registration
Statement as of 5:00 pm Eastern Time on the Effective Date. The Company shall
promptly notify the Holders via facsimile or e-mail of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission, which shall be the date requested
for effectiveness of a Registration Statement. The Company shall, by 9:30 am
Eastern Time on the Trading Day after the Effective Date (as defined in the
Purchase Agreement), file a 424(b) prospectus with the Commission. Failure to so
notify the Holder within 1 Trading Day of such notification or effectiveness or
failure to file a final Prospectus as aforesaid shall be deemed an Event under
Section 2(c).

5



--------------------------------------------------------------------------------





                         (c)        If: (i) the Initial Registration Statement
is not filed with the Commission on or prior to the Filing Deadline, (ii) the
Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be "reviewed," or not subject to further review, (iii) prior to its Effective
Date, the Company fails to file a pre-effective amendment and otherwise respond
in writing to comments made by the Commission in respect of such Registration
Statement within ten (10) calendar days after the receipt of comments by or
notice from the Commission that such amendment is required in order for a
Registration Statement to be declared effective, (iv) an Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) on or prior
to its Effectiveness Deadline, (v) the Company fails to keep the Common Stock
continuously listed on the Trading Market (as defined in the Purchase Agreement)
or (vi) after its Effective Date, such Registration Statement ceases for any
reason (including without limitation by reason of a stop order, or the Company's
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities for which it is required to be effective, the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities for an aggregate of more than 10 consecutive Trading Days
or for more than an aggregate of 20 Trading Days in any 12-month period (which
need not be consecutive), (any such failure or breach in clauses (i) through
(vi) above being referred to as an "Event," and, for purposes of clauses (i),
(iv) or (v), the date on which such Event occurs, or for purposes of clause
(ii), the date on which such five Trading Day period is exceeded, or for
purposes of clause (iii), the date which such 10 calendar day period is
exceeded, or for purposes of clause (v) the date on which such 10 consecutive or
20 Trading Day period (as applicable) is exceeded, being referred to as "Event
Date"), then in addition to any other rights available to the Holders hereunder
or under applicable law: (x) on each such Event Date, the Company shall pay to
each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1.0% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any Registrable Securities held by such
Holder on the Event Date (which remedy shall not be exclusive of any other
remedies available under this Agreement); and (y) on each monthly anniversary of
each such Event Date thereof (if the applicable Event shall not have been cured
by such date) until the applicable Event is cured, the Company shall pay to each
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1.0% of the aggregate purchase price paid by such Holder pursuant to
the Purchase Agreement for any Registrable Securities then held by such Holder
(which remedy shall not be exclusive of any other remedies available under this
Agreement). The parties agree that the Company will not be liable for liquidated
damages under this Section 2(c) with respect to any Warrants or Warrant Shares.
If the Company fails to pay any partial liquidated damages pursuant to this
Section in full within seven days after the date payable, the Company will pay
interest thereon at a rate of 1.5% per month (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such partial liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full. The partial liquidated damages pursuant
to the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event, except in the case of the first Event Date.
In the event that the Company registers some but not all of the Registrable
Securities, the 1.0% of liquidated damages referred to above for any monthly
period shall be reduced to equal the percentage determined by multiplying 1.0%
by a fraction, the numerator of which shall be the number of Registrable
Securities for which there is not an effective Registration Statement at such
time and the denominator of which shall be the number of Registrable Securities
at such time. Notwithstanding anything to the contrary in this Agreement, in no
event will the liquidated damages paid to a Holder under Section 2(c) be greater
than 18% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any Registrable Securities then held by such Holder.

                         (d)        The Company shall not, from the date hereof
until the date that is 60 days after the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities other than a registration
statement on Form S-8 or, in connection with an acquisition, on Form S-4.

6



--------------------------------------------------------------------------------





                         (e)        Each Holder agrees to furnish to the Company
a completed Questionnaire in the form attached to this Agreement as Annex B (a
"Selling Shareholder Questionnaire") not more than ten (10) Trading Days
following the date of this Agreement. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in a Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Questionnaire. If a Holder of Registrable Securities returns a
Questionnaire after the deadline specified in the previous sentence, the Company
shall use its best efforts to take such actions as are required to name such
Holder as a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto and to include (to the extent
not theretofore included) in the Registration Statement the Registrable
Securities identified in such late Questionnaire. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire will be
used by the Company in the preparation of the Registration Statement and hereby
consents to the inclusion of such information in the Registration Statement.

                         (f)        In the event that Form S-3 is not  available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Holders and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

            3.        Registration Procedures

                         In connection with the Company's registration
obligations hereunder, the Company shall:

                         (a)        Not less than five Trading Days prior to the
filing of a Registration Statement and not less than one Trading Day prior to
the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-KSB, and Quarterly Reports on Form 10-QSB
and Current Reports on Form 8-K and any similar or successor reports), the
Company shall (i) furnish to the Holder copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such five Trading Day or one Trading Day period, as the case
may be, then the Holder shall be deemed to have consented to and approved the
use of such documents). The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing no later than five (5) Trading Days after the Holders have been so
furnished copies of such documents

                         (b)        (i)        Prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
as to the applicable Registrable Securities for its Effectiveness Period and
prepare and file with the Commission such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement),
and, as so supplemented or amended, to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible, provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as "Selling Stockholders"
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-KSB, Form 10-QSB or Form 8-K or
any analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

7



--------------------------------------------------------------------------------





                         (c)        Notify the Holders (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than three Trading Days prior to such filing, in the case of (iii) and (iv)
below, not more than one Trading Day after such issuance or receipt and in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein and, in the case of (vi) below not more than one Trading Day after the
occurrence or existence of such corporate development) and (if requested by any
such Person) confirm such notice in writing no later than one Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a "review" of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a "Selling Stockholder" or to the "Plan of
Distribution", but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holders as
"Selling Stockholders" or the "Plan of Distribution"; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder's agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information.

                         (d)        Use reasonable best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

8



--------------------------------------------------------------------------------



                         (e)        File each Registration Statement and each
amendment thereto and all exhibits on the Commission's EDGAR system.

                         (f)        Prior to any resale of Registrable
Securities by a Holder, use its commercially reasonable efforts to register or
qualify, unless an exemption from registration and qualification applies, the
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Holder reasonably requests
in writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action that would subject the Company to general service of
process in any jurisdiction where it is not then so subject or subject the
Company to any material tax in any such jurisdiction where it is not then so
subject.

                         (g)        Prior to any resale of Registrable
Securities by a Holder, use its reasonable best efforts to register or qualify
or cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

                         (h)        If requested by the Holders, cooperate with
the Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may reasonably request. In
connection therewith, if required by the Company's transfer agent, the Company
shall promptly after the effectiveness of the Registration Statement cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent,
which authorize and direct the transfer agent to issue such Registrable
Securities without legend upon sale by the holder of such shares of Registrable
Securities under the Registration Statement.

                         (i)        Following the occurrence of any event
contemplated by Section 3(c)(iii) through (vi), as promptly as reasonably
practicable, prepare a supplement or amendment, including a post-effective
amendment, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, form of prospectus or supplement thereto, in light of the
circumstances under which they were made), not misleading.

                         (j)        (i)  In the time and manner required by the
Principal Market, prepare and file with such Trading Market an additional shares
listing application covering all of the Registrable Securities, (ii) take all
steps necessary to cause such Registrable Securities to be approved for listing
on the Principal Market as soon as possible thereafter, (iii) if requested by
any Holder, provide such Holder evidence of such listing, and (iv) during the
Effectiveness Period, maintain the listing of such Registrable Securities on the
Principal Market.

9



--------------------------------------------------------------------------------





                         (k)        In order to enable the Holders to sell
Shares or Warrant Shares under Rule 144, for a period of two years from the
Closing, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to Section 13(a) or 15(d) of
the Exchange Act. During such two year period, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act. The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell Shares and Warrant Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
compliance with the provisions of the Purchase Agreement relating to the
transfer of the Shares and Warrant Shares.

                         (l)        The Company may require each selling Holder
to furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by such Holder and any Affiliate thereof and as
to any NASD affiliations and, if required by the Commission, of any natural
persons who have the power to vote or dispose of the Common Stock. During any
periods that the company is unable to meet its obligations hereunder with
respect to the registration of Registrable Securities solely because any Holder
fails to furnish such information within three Trading Days of the Company's
request, any liquidated damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.

            4.        Registration Expenses. All fees and expenses incident to
the Company's performance of or compliance with its obligations under this
Agreement (excluding any underwriting discounts and selling commissions and all
legal fees and expenses of legal counsel for any Holder) shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) in compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with NASD Regulation, Inc. pursuant to the NASD Rule 2710, so long as
the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any broker or similar commissions of
any Holder or, except to the extent provided for in the Transaction Documents,
any legal fees or other costs of the Holders.

10



--------------------------------------------------------------------------------



            5.        Indemnification.

                         (a)        Indemnification by the Company. The Company
shall, notwithstanding any termination of this Agreement, indemnify, defend and
hold harmless each Holder, the officers, directors, agents, partners, members,
managers, shareholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, shareholders, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys' fees) and expenses (collectively, "Losses"), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities law, any "blue sky" laws of
any jurisdiction in which Registrable Securities are offered or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any violation of this
Agreement, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto (it being
understood that the only information that each Holder has approved is Annex A
hereto for this purpose) or (B) in the case of an occurrence of an event of the
type specified in Section 3(c)(iii)-(vi), the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated and defined in Section 6(f) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

11



--------------------------------------------------------------------------------





                         (b)        Indemnification by Holders. Each Holder
shall, notwithstanding any termination of this Agreement, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising solely out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent
that, such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, (ii) to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in the
Registration Statement (it being understood that the only information that the
Holder has approved is Annex A hereto for this purpose), such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (iii) in the
case of an occurrence of an event of the type specified in Section
3(c)(iii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(f). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

                         (c)        Conduct of Indemnification Proceedings. If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an "Indemnified Party"), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the "Indemnifying
Party") in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

                         An Indemnified Party shall have the right to employ
separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
exists if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

12



--------------------------------------------------------------------------------





                         Subject to the terms of this Agreement, all fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within twenty Trading Days of written notice
thereof to the Indemnifying Party; provided, that the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder) and such
settlement does not require the Indemnified Party to pay any amount or take any
action in connection therewith. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is prejudiced in its ability to defend such action..

                         (d)        Contribution. If a claim for indemnification
under Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

                         The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

                         The indemnity and contribution agreements contained in
this Section are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

            6.        Miscellaneous.

                         (a)        Remedies. In the event of a breach by the
Company or by a Holder of any of their obligations under this Agreement, each
Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

13



--------------------------------------------------------------------------------





                         (b)        No Piggyback on Registrations. Neither the
Company nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement other than the Registrable Securities, and the Company shall not prior
to the Effective Date enter into any agreement providing any such right to any
of it security holders.

                         (c)        Entire Agreement. This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, except for, and as provided in the Transaction
Documents.

                         (d)        Compliance. Each Holder covenants and agrees
that it will comply with the prospectus delivery requirements of the Securities
Act as applicable to it (unless an exemption therefrom is available) in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell the Registrable Securities only in accordance with a
method of distribution described in the Registration Statement.

                         (e)        Suspension of Trading. At any time after the
Registrable Securities are covered by an effective Registration Statement, the
Company may deliver to the Holders of such Registrable Securities a certificate
(the "Suspension Certificate") approved by the Chief Executive Officer of the
Company and signed by an officer of the Company stating that the effectiveness
of and sales of Registrable Securities under the Registration Statement would:

                                     (i)          materially interfere with any
transaction that would require the Company to prepare financial statements under
the Securities Act that the Company would otherwise not be required to prepare
in order to comply with its obligations under the Exchange Act, or  

                                     (ii)           require public disclosure of
a material transaction prior to the time such disclosure might otherwise be
required.

Upon receipt of a Suspension Certificate by Holders of Registrable Securities,
such Holders of Registrable Securities shall refrain from selling or otherwise
transferring or disposing of any Registrable Securities then held by such
Holders for a specified period of time (a "Suspension Period") that is customary
under the circumstances (not to exceed twenty (20) days). Notwithstanding the
foregoing sentence, the Company shall be permitted to cause Holders of
Registrable Securities to so refrain from selling or otherwise transferring or
disposing of any Registrable Securities on only two (2) occasions during each
twelve (12) consecutive month period that the Registration Statement remains
effective with no less than twenty (20) calendar days in between Suspension
Periods. The Company may impose stop transfer instructions to enforce any
required agreement of the Holders under this Section 6(e).

                         (f)        Discontinued Disposition. Each Holder
further agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(iii)-(vi), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until it is advised in writing (the "Advice") by the Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph. The Company agrees and acknowledges that any
periods during which the Holder is required to discontinue the disposition of
the Registrable Securities hereunder shall be subject to the provisions of
Section 2(c).

14



--------------------------------------------------------------------------------





                         (g)        Piggy-Back Registrations. If at any time
during the Effectiveness Period there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee or director benefit plans, then the Company shall send to each
Holder written notice of such determination and, if within fifteen days after
receipt of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such holder requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights on a pro
rata basis (along with other holders of piggyback registration rights with
respect to the Company); provided, that (i) the Company shall not be required to
register any Registrable Securities pursuant to this Section 6(g) that are
eligible for resale without volume restrictions under Rule 144(k) promulgated
under the Securities Act or that are the subject of a then effective
Registration Statement and (ii) if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities pursuant to this Section 6(g) in connection with such registration
(but not from its obligation to pay expenses in accordance with Section 4
hereof), and (ii) in the case of a determination to delay registering, shall be
permitted to delay registering any Registrable Securities being registered
pursuant to this Section 6(g) for the same period as the delay in registering
such other securities.

                         (h)         Amendments and Waivers. The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented unless the same shall be in writing and signed by the
Company and Holders holding a majority of the then outstanding Registrable
Securities, and waivers or consents to departures from the provisions hereof may
not be given, unless the same shall be in writing and signed by the Company and
each Holder of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

                         (i)        Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be delivered as set forth in the Purchase Agreement.

                         (j)        Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties and shall inure to the benefit of each Holder. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights or obligations hereunder without the prior written consent of all the
Holders of the then outstanding Registrable Securities (other than by merger or
to an entity which acquires the Company including by way of acquiring all or
substantially all of the Company's assets). The rights of the Holders hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, may be assigned by each Holder to transferees or assignees of
all or any portion of the Registrable Securities, but only if (i) the Holder
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) at or before the
time the Company received the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein and (iv) the transferee is an
"accredited investor," as that term is defined in Rule 501 of Regulation D.

15



--------------------------------------------------------------------------------





                         (k)        Execution and Counterparts. This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and, all of which taken together shall
constitute one and the same Agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a ".pdf" format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or ".pdf"
signature were the original thereof.

                         (l)        Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

                         (m)        Cumulative Remedies. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

                         (n)        Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

                         (o)        Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                         (p)        Independent Nature of Purchasers'
Obligations and Rights. The obligations of each Purchaser under this Agreement
are several and not joint with the obligations of any other Purchaser hereunder,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser hereunder. The decision of each Purchaser to
purchase the Shares and Warrants pursuant to the Transaction Documents has been
made independently of any other Purchaser. Nothing contained herein or in any
other agreement or document delivered at any closing, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares and Warrants or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.

16



--------------------------------------------------------------------------------





                         (q)        Currency.        Unless otherwise indicated,
all dollar amounts referred to in this Agreement are in United States Dollars.
All amounts owing under this Agreement are in United States Dollars. All amounts
denominated in other currencies shall be converted in the United States Dollar
equivalent amount in accordance with the applicable exchange rate in effect on
the date of calculation.

                         (r)        Further Assurances. The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES TO FOLLOW]



 

 

17



 

 

 



--------------------------------------------------------------------------------



                         IN WITNESS WHEREOF, the parties have executed this
Registration Rights Agreement as of the date first written above.

MIV Therapeutics, Inc.



By:                                                                         

Name:
Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 



--------------------------------------------------------------------------------



                         IN WITNESS WHEREOF, the parties have executed this
Registration Rights Agreement as of the date first written above.



NAME OF INVESTING ENTITY

                                                                                                

AUTHORIZED SIGNATORY

By:                                                                                         
           Name:


          Title:

ADDRESS FOR NOTICE

c/o:                                                                                          

Street:
                                                                                    

City/State/Zip:
                                                                       

Attention:
                                                                              

Tel:                                                                                          

Fax:                                                                                         

Email:                                                                                      







--------------------------------------------------------------------------------



Annex A

PLAN OF DISTRIBUTION



            We are registering the shares of Common Stock issued to the selling
shareholders and issuable upon exercise of the warrants to permit the resale of
these shares of Common Stock by the holders of the shares of Common Stock and
warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling shareholders of the
shares of Common Stock. We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock.

            The selling shareholders may sell all or a portion of the shares of
Common Stock beneficially owned by them and offered hereby from time to time
directly or through one or more underwriters, broker-dealers or agents. If the
shares of Common Stock are sold through underwriters or broker-dealers, the
selling shareholders will be responsible for underwriting discounts or
commissions or agent's commissions. The shares of Common Stock may be sold on
any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale, in the over-the-counter market or
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market and in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions. The selling
shareholders may use any one or more of the following methods when selling
shares:

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

an exchange distribution in accordance with the rules of the applicable
exchange;

privately negotiated transactions;

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

a combination of any such methods of sale; and

any other method permitted pursuant to applicable law.

            The selling shareholders also may resell all or a portion of the
shares in open market transactions in reliance upon Rule 144 under the
Securities Act, as permitted by that rule, or Section 4(1) under the Securities
Act, if available, rather than under this prospectus, provided that they meet
the criteria and conform to the requirements of those provisions.



--------------------------------------------------------------------------------





            Broker-dealers engaged by the selling shareholders may arrange for
other broker-dealers to participate in sales. If the selling shareholders effect
such transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling shareholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with NASD Rule 2440;
and in the case of a principal transaction a markup or markdown in compliance
with NASD IM-2440.

            In connection with sales of the shares of Common Stock or otherwise,
the selling shareholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
shares of Common Stock in the course of hedging in positions they assume. The
selling shareholders may also sell shares of Common Stock short and if such
short sale shall take place after the date that this Registration Statement is
declared effective by the Commission, the selling shareholders may deliver
shares of Common Stock covered by this prospectus to close out short positions
and to return borrowed shares in connection with such short sales. The selling
shareholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling shareholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.

            The selling shareholders may, from time to time, pledge or grant a
security interest in some or all of the warrants or shares of Common Stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of Common Stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the shares of Common Stock in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

            The selling shareholders and any broker-dealer or agents
participating in the distribution of the shares of Common Stock may be deemed to
be "underwriters" within the meaning of Section 2(11) of the Securities Act in
connection with such sales. In such event, any commissions paid, or any
discounts or concessions allowed to, any such broker-dealer or agent and any
profit on the resale of the shares purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act. Selling
Stockholders who are "underwriters" within the meaning of Section 2(11) of the
Securities Act will be subject to the prospectus delivery requirements of the
Securities Act and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act.



--------------------------------------------------------------------------------



            Each selling shareholder has informed the Company that it is not a
registered broker-dealer and does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. Upon the Company being notified in writing by a selling shareholder that
any material arrangement has been entered into with a broker-dealer for the sale
of common stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, a supplement to
this prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling shareholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).

            Under the securities laws of some states, the shares of Common Stock
may be sold in such states only through registered or licensed brokers or
dealers. In addition, in some states the shares of Common Stock may not be sold
unless such shares have been registered or qualified for sale in such state or
an exemption from registration or qualification is available and is complied
with.

            There can be no assurance that any selling shareholder will sell any
or all of the shares of Common Stock registered pursuant to the shelf
registration statement, of which this prospectus forms a part.

            The selling shareholder and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of Common Stock by the selling
shareholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

            We will pay all expenses of the registration of the shares of Common
Stock pursuant to the registration rights agreement, including, without
limitation, Securities and Exchange Commission filing fees and expenses of
compliance with state securities or "blue sky" laws; provided, however, that a
selling shareholder will pay all underwriting discounts and selling commissions,
if any and any related legal expenses incurred by it. We will indemnify the
selling shareholders against certain liabilities, including some liabilities
under the Securities Act, in accordance with the registration rights agreements,
or the selling shareholders will be entitled to contribution. We may be
indemnified by the selling shareholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling shareholders specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.



 



--------------------------------------------------------------------------------





Annex B

MIV Therapeutics, Inc.

SELLING SHAREHOLDER NOTICE AND QUESTIONNAIRE



            The undersigned holder of shares of the common stock, par value
$0.001 per share, of MIV Therapeutics, Inc., a Nevada corporation (the
"Company") issued pursuant to a certain Securities Purchase Agreement by and
among the Company and the Purchasers named therein, dated as of July 5, 2007
(the "Agreement"), understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form SB-2 (the
"Resale Registration Statement") for the registration and the resale under Rule
415 of the Securities Act of 1933, as amended (the "Securities Act"), of the
Registrable Securities in accordance with the terms of the Agreement. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

            In order to sell or otherwise dispose of any Registrable Securities
pursuant to the Resale Registration Statement, a holder of Registrable
Securities generally will be required to be named as a selling stockholder in
the related prospectus or a supplement thereto (as so supplemented, the
"Prospectus"), deliver the Prospectus to purchasers of Registrable Securities
and be bound by the provisions of the Agreement (including certain
indemnification provisions, as described below). Holders must complete and
deliver this Notice and Questionnaire in order to be named as selling
stockholders in the Prospectus. Holders of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire within ten (10)
Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.

            Certain legal consequences arise from being named as a selling
stockholder in the Resale Registration Statement and the Prospectus. Holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not named as a selling stockholder
in the Resale Registration Statement and the Prospectus.

NOTICE

            The undersigned holder (the "Selling Stockholder") of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities owned by it and listed below in Item
(3), unless otherwise specified in Item (3), pursuant to the Resale Registration
Statement. The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.

            The undersigned hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

1.     Name.

(a)     Full Legal Name of Selling Stockholder:

_________________________________________________________________



--------------------------------------------------------------------------------





(b)      Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

_________________________________________________________________

(c)     Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

_________________________________________________________________

2.     Address for Notices to Selling Stockholder:

________________________________________________________________________________

________________________________________________________________________________

________________________________________________________________________________

Telephone:
______________________________________________________________________

Fax:
____________________________________________________________________________

Contact Person:
___________________________________________________________________

E-mail address of Contact Person:
____________________________________________________



3.

     Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:



(a)     Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:

_________________________________________________________________
_________________________________________________________________
_________________________________________________________________

(b)     Number of shares of Common Stock to be registered pursuant to this
Notice for resale:

_________________________________________________________________
_________________________________________________________________
_________________________________________________________________

4.

     Broker-Dealer Status:



(a)     Are you a broker-dealer?

Yes £             No £

(b)     If "yes" to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes £             No £



--------------------------------------------------------------------------------





Note:    If no, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

(c)     Are you an affiliate of a broker-dealer?

Yes £             No £

Note:        If yes, provide a narrative explanation below:

_________________________________________________________________
_________________________________________________________________
_________________________________________________________________

(c)     If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes £             No £

Note:        If no, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5.     Beneficial Ownership of Other Securities of the Company Owned by the
Selling Shareholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

(a)     Type and Amount of other securities beneficially owned:

_________________________________________________________________
_________________________________________________________________

6.

     Relationships with the Company:



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

_______________________________________________________________________
_______________________________________________________________________



--------------------------------------------------------------------------------





7.     Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:

_________________________________________________________________
_________________________________________________________________



***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the related prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

"An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock "against the box" and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date."

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated:                                                        

Beneficial Owner:
                                                                


By:                                                                                         
        Name:


        Title:



 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:



Philip Marchal
BMO Capital Markets Corp.
3 Times Square
New York, NY 10036
Office: (212) 885-4122
Fax: (212) 885-4165
Email: philip.marchal@bmo.com